NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    JOHN WESLEY HEIDEN, Petitioner.

                         No. 1 CA-CR 21-0128 PRPC
                               FILED 8-26-2021


     Petition for Review from the Superior Court in Yavapai County
                          No. P1300CR0970517
                 The Honorable Krista M. Carman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Yavapai County Attorney’s Office, Prescott
By Sheila Polk
Counsel for Respondent

John Wesley Heiden, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge D. Steven Williams, Judge David B. Gass, and Judge James
B. Morse Jr. delivered the decision of the Court.
                             STATE v. HEIDEN
                            Decision of the Court

PER CURIAM:

¶1             Petitioner John Wesley Heiden seeks review of the superior
court’s order denying his petition for post-conviction relief. This is
petitioner’s latest successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. The petitioner has failed to show an abuse of discretion.

¶4            For the foregoing reasons, this court grants review but denies
relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2